Exhibit 10.19

LOGO [g25437g47y97.jpg]

January 6, 2009

Mr. George R. Maurer

334 Mountain View Terrace

Dunellen, NJ 08812

Via hand delivery at Adolor’s premises

 

Re: Employment Agreement

Dear Mr. Maurer:

We are pleased to inform you of your promotion to Senior Vice President,
Manufacturing and Pharmaceutical Technologies.

In conjunction with this promotion your base salary has been increased to
$20,666.67 per month, the equivalent of $248,000.00 on an annual basis, subject
to the normal payroll withholding taxes in accordance with the Company’s
customary practices. Adolor’s current pay practice is to make direct payroll
deposits on alternate Fridays.

In this new position, you have been designated as a “Named Executive Officer”,
which means that you are an “officer” under the Section 16 of the Securities Act
of 1934, as amended. The following paragraphs detail termination of employment
benefits for which you may be eligible and respective guidelines.

Please note that by accepting this promotion and executing this letter you agree
that this letter constitutes the entire agreement between you and the Company
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both oral and written, between you and the Company with
respect to the subject matter hereof; provided, however, that you hereby ratify
and intend to be legally bound by that certain Adolor Corporation Employee
Noncompetition, Nondisclosure and Developments Agreement executed by you as of
the 28th day of October, 2002.

Benefits

As a full time employee, you will continue to be eligible to participate in the
Company’s employee benefit programs. Currently these benefits include:

 

  •  

Medical, prescription, and vision benefits through Aetna, and dental insurance
coverage through Aetna. As is the current practice in our industry, we ask that
employees contribute a portion of the medical and dental insurance premiums.



--------------------------------------------------------------------------------

Mr. George R. Maurer

Employment Agreement

Page 2 of 6

 

  •  

Short Term Disability and Long Term Disability insurance, at no cost to you.

 

  •  

A Company paid term life insurance plan equivalent to twice your annual salary
up to a maximum of $400,000, at no cost to you.

 

  •  

A 401(k) Retirement Savings Plan is available through The Principal Life
Insurance Company to all employees on the first day of the month following
enrollment and once you meet the plan requirements. The 401(k) Plan is provided
to help you prepare for your retirement through pre-tax savings. The Company
will make matching contributions to your 401(k) account according to the plan
provisions.

 

  •  

Twenty (20) days of vacation on an annual basis. You will accrue a portion of
your annual vacation amount for use throughout the year.

 

  •  

Nine (9) Company holidays and one (1) floating holiday that can be scheduled by
you in calendar year 2009.

 

  •  

Access to an Employee Resource Program for you and your eligible dependents.

You should be aware that benefits are subject to change at the discretion of the
Company.

Incentive Compensation

You may also be eligible to participate in the Adolor Corporation Incentive
Compensation Plan in the 2009 performance year; a copy of the Plan is enclosed.
Bonuses are discretionary, and are subject to the approval of the Board of
Directors. Your annual bonus target will be 30% of your base salary based on
your performance against individual objectives and the achievement of Company
milestones. These bonus payments are currently paid out shortly following
year-end and you must be employed by the Company to receive any bonus.

Annual Performance Review

Your individual performance may be evaluated during our 2009 annual review
process. Annual reviews will take place at the end of each calendar year
thereafter.

Equity Compensation Program

At the time of the annual review, if your performance is satisfactory or better,
you will be considered for discretionary equity compensation grants.



--------------------------------------------------------------------------------

Mr. George R. Maurer

Employment Agreement

Page 3 of 6

 

Adolor Stock

Please note that under Adolor’s Policy concerning Trading in Securities and
Conflicts of Interest (Policy #LGL002) employees are not permitted to purchase
or sell shares of Adolor stock without written pre-approval from the Corporate
Compliance Officer or Designee.

Termination of Employment

You will have the right to terminate your employment hereunder with or without
Good Reason (as defined below), as provided below, and the Company will have the
right to terminate your employment hereunder with or without Cause or (as
defined below), as provided below. Except as provided for in the immediately
following paragraph, if your employment hereunder is terminated at any time
(i) by you for Good Reason following 15 days prior written notice to the
Company, or (ii) by the Company without Cause, or if a Change in Control occurs
and your employment hereunder is terminated at any time during the 90 days
before or the first twelve months following such Change in Control (i) by you
for Good Reason following 15 days prior written notice to the Company, or
(ii) by the Company without Cause, you will be entitled to receive from the
Company (a) in twelve monthly installments a payment in gross amount equal to
the sum of (i) your Base Salary and (ii) the bonus amount paid to you for your
performance during the immediately preceding calendar year, (b) continuation of
similar benefits in effect as of the date of termination for a period of one
year following the date of termination at the Company’s sole expense,
(c) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
(d) any other payments and/or benefits which you are entitled to receive under
the terms and provisions of any of the employee pension, incentive, or welfare
benefit plans of the Company.

In the event your employment is terminated (i) by you voluntarily without Good
Reason, or (ii) by the Company for Cause, you will only be entitled to receive
from the Company (a) your Base Salary through the date of such termination,
(b) immediate payment of any unpaid expense reimbursements, deferred
compensation and unused accrued vacation days through the date of termination,
and (c) any other payments and/or benefits which you are entitled to receive
under the terms and provisions of any employee pension, incentive or welfare
benefit plans of the Company.

If your employment is terminated due to your death, your estate will be entitled
to receive from the Company (a) Base Salary continuation through the end of the
month in which your death occurs, (b) a pro-rated bonus payment for the year of
death equal to the bonus amount paid to you for your performance during the
immediately preceding calendar year multiplied by a fraction, the numerator of
which is the number of days from and including January 1 of such year through
the date of your death and the denominator of which is 365, (c) immediate
payment of any unpaid expense reimbursements, deferred compensation and unused
accrued vacation days through the date of death or such termination, and (d) any
other payments and/or benefits which you are entitled to receive under the terms
and provisions of any employee pension, incentive or welfare benefit plans of
the Company.



--------------------------------------------------------------------------------

Mr. George R. Maurer

Employment Agreement

Page 4 of 6

 

In the event of any termination of your employment, you will be under no
obligation to seek other employment and there will be no offset against any
amounts due to you hereunder on account of any remuneration attributable to any
subsequent employment that you may obtain. Any amounts due under “Termination of
Employment” are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty. Notwithstanding the foregoing, the
Company’s obligation to provide continuation of benefits under the welfare
benefit plans described above shall cease if you become eligible for other
health insurance benefits at the expense of a new employer. You agree to notify
a duly authorized officer of the Company, in writing, immediately upon
acceptance of any employment following the date of termination of your
employment, which provides you with eligibility for health insurance benefit.

For purposes of the Agreement, “Cause” means (a) your conviction (including a
plea of guilty or nolo contendere) of a felony under federal law or the law of
the state in which such action occurred, (b) the commitment by you of an
intentional act of fraud, embezzlement, or theft in connection with your duties
in the course of your employment with the Company, or your engagement in gross
negligence in the course of your employment with the Company or (c) your willful
and deliberate failure to perform your employment duties in any material
respect. For purposes of the Agreement, an act or omission on your part shall be
deemed “intentional” or gross negligence only if it was done by you in bad
faith, not merely an error in judgment, and without reasonable belief that the
act or omission was in the best interest of the Company.

For purposes of the Agreement, “Good Reason” means and will be deemed to exist
if, without your prior express written consent, (i) you are assigned any duties
or responsibilities inconsistent in any respect with the scope of the duties or
responsibilities associated with your title or position, as set forth and
described above; (ii) you suffer a material change in the duties,
responsibilities, reporting rights or obligations, or effective authority
associated with your title and position and/or as set forth above; (iii) your
Base Salary is decreased by the Company, or your benefits under any of the
Company’s employee pension or welfare plans or programs are in aggregate
materially decreased; or (iv) the Company fails to pay your compensation,
employee benefits or reimbursements when due; provided that in the event of a
Change in Control, “Good Reason” shall also include the relocation of your
principal office location to a site that is more than 50 miles from your then
current principal office.

For purposes of the Agreement, “Change in Control” means (A) the consummation of
a merger or consolidation of the Company in which the stockholders of the
Company immediately prior to such merger or consolidation, would not,
immediately after the merger or consolidation, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, shares representing the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the merger or consolidation (or of its ultimate parent
corporation, if any); or (B) the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or



--------------------------------------------------------------------------------

Mr. George R. Maurer

Employment Agreement

Page 5 of 6

 

substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by persons in
substantially the same proportion as their ownership of the Company immediately
prior to such sale.

If required by section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and if Employee is a “specified employee” of a publicly traded
corporation under section 409A of the Code, payment of any amount under this
Agreement shall be delayed for a period of six (6) months after separation from
service, as required by section 409A of the Code. The accumulated postponed
amount shall be paid in a lump sum payment within ten (10) days after the end of
the six (6)-month period. If Employee dies during the postponement period prior
to payment of the postponed amount, the amounts withheld on account of section
409A of the Code shall be paid to the personal representative of Employee’s
estate within sixty (60) days after the date of Employee’s death. The
determination of “specified employees” shall be made by the Compensation
Committee of the Board of Directors of the Company in accordance with section
409A of the Code and the regulations issued thereunder.

Compliance With Law

This Agreement is intended to comply with the requirements of section 409A of
the Code, and shall in all respects be administered in accordance with section
409A of the Code. Notwithstanding anything in the Agreement to the contrary,
distributions may only be made under the Agreement upon an event and in a manner
permitted by section 409A of the Code or an applicable exemption. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under section 409A. For purposes of
section 409A of the Code, the right to a series of payments under this Agreement
shall be treated as a right to a series of separate payments. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement shall be for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (b) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

Mr. George R. Maurer

Employment Agreement

Page 6 of 6

 

Please feel free to contact me if you have any questions about the information
contained in this letter. Once you have the opportunity to review and have your
questions answered, please sign below and return an original document to me.

 

Very truly yours Adolor Corporation By:  

/s/ John M. Limongelli

  John M. Limongelli  

Senior Vice President, General

Counsel and Secretary

I acknowledge receipt of this letter and understand that I will be an at-will
employee and that this letter does not constitute a contract for continued
employment.

 

AGREED AND ACCEPTED:

/s/ George R. Maurer

Mr. George R. Maurer